Citation Nr: 1758474	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  15-42 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for coronary artery disease (CAD) as secondary to herbicide agent exposure.

2. Entitlement to service connection for type 2 diabetes mellitus as secondary to herbicide agent exposure.

3. Entitlement to service connection for kidney disease as secondary to herbicide agent exposure.

4. Entitlement to service connection for peripheral neuropathy, right upper extremity (RUE) as secondary to service-connected type 2 diabetes mellitus.

5. Entitlement to service connection for peripheral neuropathy, left upper extremity (LUE) as secondary to service-connected type 2 diabetes mellitus.

6. Entitlement to service connection for peripheral neuropathy, right lower extremity (RLE) as secondary to service-connected type 2 diabetes mellitus.

7. Entitlement to service connection for peripheral neuropathy, left lower extremity (LLE) as secondary to service-connected type 2 diabetes mellitus.

8. Entitlement to service connection for peripheral vascular disease (PVD), LLE, as secondary to herbicide agent exposure.

9. Entitlement to service connection for bilateral cataracts as secondary to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The Veteran served on active duty from June 1952 to June 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2013 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) which, in pertinent part, denied the benefits sought on appeal.

FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam (RVN) or at or near the Korean Demilitarized Zone (DMZ) during his active service.

2. The weight of the probative evidence of record is against a finding that the Veteran was exposed to a herbicide agent while based in Thailand.

3. Neither CAD, type 2 diabetes mellitus, nor bilateral cataracts, had onset in active service or is otherwise causally connected to active service.

4. Neither diabetic neuropathy of the UEs or LEs nor LLE PVD is due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The requirements for entitlement to service connection for CAD, including as due to herbicide agent exposure are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 1137, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a), (e) (2017).

2. The requirements for entitlement to service connection for type 2 diabetes mellitus, including as due to herbicide agent exposure are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a), (e).

3. The requirements for entitlement to service connection for kidney disease, including as due to herbicide agent exposure are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a), (e).

4. The requirements for entitlement to service connection for diabetic peripheral neuropathy, RUE, are not met.  38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107(b); 38 C.F.R. §§ 3.102, 3.310.

5. The requirements for entitlement to service connection for diabetic peripheral neuropathy, LUE, are not met.  38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107(b); 38 C.F.R. §§ 3.102, 3.310.

6. The requirements for entitlement to service connection for diabetic peripheral neuropathy, RLE, are not met.  38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107(b); 38 C.F.R. §§ 3.102, 3.310.

7. The requirements for entitlement to service connection for diabetic peripheral neuropathy, LLE, are not met.  38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107(b); 38 C.F.R. §§ 3.102, 3.310.

8. The requirements for entitlement to service connection for left PVD, including as due to herbicide agent exposure are not met.  38 U.S.C. §§ 1110, 1116, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a), (e).

9. The requirements for entitlement to service connection for bilateral cataracts, including as due to herbicide agent exposure are not met.  38 U.S.C. §§ 1110, 1116, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a), (e).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the August 2013 rating decisions, via a December 2012 letter, VA provided the Veteran with notice. Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs), non-VA, and VA treatment records, including the VA examination reports are in the claims file. The RO did not afford the Veteran an examination as part of the adjudication of the issues on appeal. The Board finds that one is not necessary to decide this appeal, however, as the medical evidence of record is sufficient to decide the claim, and any potential nexus with active service is speculative at best, as the Board finds no in-service injury or event. See 38 U.S.C. § 5103A(d);38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). Neither the Veteran nor his representative has asserted that there are additional records to obtain. As such, the Board will proceed to the merits of the appeal.

Governing Law and Regulations

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diabetes mellitus, heart disease, and certain diseases of the central nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Diabetes mellitus and CAD are also among the diseases VA deems associated with herbicide agent exposure. 38 C.F.R. § 3.309(e). 

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

Private and VA records note that there are current diagnoses for the disorders for which the Veteran claims entitlement to service connection.  Hence, the first requirement for service connection is met.  38 C.F.R. § 3.303.  So the remaining issue for resolution is whether either or all of the claimed diseases are causally connected with an injury or event in active service.

STRs dated in November 1966 note the Veteran's complaints of chest pain of the upper chest.  Physical examination revealed the throat as inflamed without exudate, the lungs clear, and the heart revealed normal sinus rhythm without rubs. The impression was chest pain.  A November 1966 ECG was read as having shown non-specific ST-T wave changes.  In May 1960, the Veteran again complained of chest pain. Examination revealed no pathology.  The Veteran denied any significant history for chest pain, etc., on an August 1967 Report of Medical History for a periodic physical examination.  The noted positive history for eye trouble referred to the fact that he wore glasses.  The August 1967 Report of Medical Examination For Periodic reflects that all areas were assessed as normal, and the Veteran's albumin and sugar were negative. (01/28/2013 STR-Medical, 1st Entry, p. 47, 50, 97-101).  At his examination for retirement, on his May 1972 Report of Medical History, the Veteran denied any significant medical history, the examiner noted that "eye trouble" referred to the fact that the Veteran wore eye glasses.  The May 1972 ECG was read as within normal limits; and, the May 1972 Report of Medical Examination For Retirement reflects that all areas except scars were assessed as normal; chest X-ray was read as normal; and the Veteran's albumin and sugar were negative.  He was deemed physically qualified for retirement.  Id., p. 103-112.

Private treatment records dated in September 2012 note the Veteran to have type2 diabetes mellitus with neurologic manifestations for 5 plus years, and that the Veteran underwent cataract surgery in 2012. They also note the Veteran's diagnosis with kidney disease. These records contain no entry as concerns etiology or any causal connection with active service. (12/28/2012 Medical Treatment-Non-Government Facility; 06/26/2013 VA Form 4142) A March 2012 Agent Orange examination notes the onset of the Veteran's type 2 diabetes mellitus as 1978, and his CAD as 2011. (08/07/2013 CAPRI, p. 3)

The weight of the evidence is against a finding that any of the Veteran's claimed diseases or disorders had onset in active service or within one year of separation from active service.  Hence, there is no factual basis for allowance of service connection on a presumptive basis for a chronic disease. 38 C.F.R. § 3.307(a), 3.309(a).

The Veteran does not in fact assert that either of his claimed diseases or disorders had onset in active service, to include within one year of separation from active service.  Instead, the sole basis of the Veteran's claim is herbicide agent exposure while based in Thailand. MPRs reflect that, while the Veteran served a tour in the Republic of Korea, he did not serve near the Korean DMZ, but at Osan Air Base in the early to mid-1950s.  (01/28/2013 MPR, p. 4)  The Veteran does not assert that he served for any period of time in RVN during his active service in Southeast Asia.  Indeed, his military records are silent to that effect, to include temporary duty.  Id., p. 23.

The Veteran was based at U-Tapao Royal Thai AFB, Thailand from May 1968 to May 1969. Id., p. 4.  He asserts he was exposed to Agent Orange during this period of service.  The VA Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  See M21-1, Part IV, Subpart ii, 1.H.5.b. Pursuant to the procedures set forth in that reference, the RO issued a formal Administrative Decision that exposure to a herbicide agent was not conceded.  (03/15/2013 Administrative Decision).  The Decision noted that the Veteran's assigned duties as a Hydrant Shift Supervisor did not require him to work on the perimeter of the base; and, that he did not respond to the RO's request for more specific information.  Hence, the Veteran is not presumed to have been exposed to an herbicide agent during his active service.  See 38 C.F.R. § 3.307(a)(6).

The Veteran asserted in a September 2014 statement and in his VA Form 9 that his assigned duties did in fact expose him, as the flight line was on the outer perimeter of the base where Agent Orange had been sprayed.  (09/03/2014 VA Form 21-4138).  He provided a copy of one of his Performance Reports from U-Tapao as support for his assertion.  (11/25/2015 MPR).  The Report does not in fact support the Veteran's assertion.  It notes that he was a supervisor in a section that supported fueling operations.  Accepting arguendo that the flight line was near the base perimeter, the Board will afford the Veteran the benefit of the doubt that his duties did not restrict him to an office, but that he did perform duties at times on the flight line.  This, however, does not support an inference that his specific duties required him to work on the perimeter of the base where a herbicide agent may have been used.  The Veteran was not a security policeman or assigned to the base civil engineers, duties which may have placed him on the perimeter of the base.  In all likelihood, the Veteran's involvement in fueling operations would not have required him to leave the ramp where the aircraft were parked and fueled.

In light of the above, the Board concludes that the Veteran was not exposed to Agent Orange during his service in Thailand.

In a statement on his VA Form 9 (11/25/2014), the Veteran asserted that he came into contact with Agent Orange via his work on the aircraft he serviced.  He asserted that the aircraft were directly involved with the spraying of Agent Orange in RVN. The Board rejects the assertion on both bases that it is against the weight of the evidence, and that it is not credible.  First, a VA excerpt (12/12/2012 VA Memo) that the Veteran submitted with his claim notes that such an assertion is not factual, as the aircraft that operated from bases in Thailand were not involved with the spraying of herbicide agents in RVN, and that they operated at high altitudes where they were not likely to have picked up any herbicide agent residue.  This is especially true as concerns the Veteran, as the Citation that accompanied his receipt of the Air Force Commendation Medal (11/25/2015 MPR) specifically referenced his work involved the B-52 Bombers and KC-135 Tankers that flew out of U-Tapao RTAFB.

In light of all of the above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran was exposed to a herbicide agent while assigned to U-Tapao RTAFB, Thailand; and, that the claimed disorders are not otherwise causally connected to active service.  Hence, the appeal is denied. 38 C.F.R. § 3.303, 3.307(a), 3.309(a), (e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Since the Board denies entitlement to service connection for type 2 diabetes mellitus and finds that the Veteran was not exposed to a herbicide agent, there is no factual basis for entitlement to service connection for peripheral neuropathy of the UEs and LEs as secondary to diabetes.  38 C.F.R. § 3.310.  Neither is there a basis for allowing the other claimed disorders as due to herbicide agent exposure.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for CAD, including as secondary to herbicide agent exposure is denied.

Entitlement to service connection for type 2 diabetes mellitus, including as secondary to herbicide agent exposure is denied.

Entitlement to service connection for kidney disease, including as secondary to herbicide agent exposure is denied.

Entitlement to service connection for peripheral neuropathy, right upper extremity RUE as secondary to service-connected type 2 diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy, LUE, as secondary to service-connected type 2 diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy, RLE, as secondary to service-connected type 2 diabetes mellitus is denied.

Entitlement to service connection for peripheral neuropathy, LLE, as secondary to service-connected type 2 diabetes mellitus is denied.

Entitlement to service connection for PVD, LLE, as secondary to herbicide agent exposure is denied.

Entitlement to service connection for bilateral cataracts as secondary to herbicide agent exposure is denied.


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


